Carcone v Noon (2022 NY Slip Op 05460)





Carcone v Noon


2022 NY Slip Op 05460


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND BANNISTER, JJ.


709 CA 21-01049

[*1]THOMAS E. CARCONE, JOHN A. KARWACKI AND MILTON P. REEVES, IN THEIR CAPACITY AS MEMBERS OF UTICA PAID FIREMEN'S RELIEF ASSOCIATION OF CITY OF UTICA AND ON BEHALF OF ALL MEMBERS OF UTICA PAID FIREMEN'S RELIEF ASSOCIATION OF CITY OF UTICA, PLAINTIFFS-RESPONDENTS,
vJAMES NOON, IN HIS OFFICIAL CAPACITY AS PRESIDENT OF UTICA PAID FIREMEN'S RELIEF ASSOCIATION OF CITY OF UTICA AND UTICA PAID FIREMEN'S RELIEF ASSOCIATION OF CITY OF UTICA, DEFENDANTS-APPELLANTS. 


DAVID A. LONGERETTA, UTICA, FOR DEFENDANTS-APPELLANTS.
GLEASON, DUNN, WALSH & O'SHEA, ALBANY (LISA F. JOSLIN OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Oneida County (Patrick F. MacRae, J.), entered June 4, 2021. The order, among other things, denied the motion of defendants to disqualify counsel for plaintiffs. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court